         Case 1:19-cv-00165-SU         Document 33       Filed 09/18/20    Page 1 of 1




Alan Stuart Graf, OSB # 92317
alanstuartgraf@gmail.com
208 Pine St
Floyd, VA 24091
Telephone: 931-231-4119
Fax: 931-964-3127
Attorneys for Plaintiff


                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF OREGON


KEVIN DAY                                                                    1:19-CV-00165-SU
               Plaintiff,
                                                                             ORDER FOR EAJA
               v.                                                            ATTORNEY FEES
Commissioner of Social Security,
             Defendant.



       Based upon the stipulation of the parties, it is hereby ORDERED that Plaintiff is awarded
attorney fees in the amount of $6,139.26 and $400 for filing fees. Subject to any offset allowed
under the Treasury Offset Program, as discussed in Astrue v. Ratliff, 139 S. Ct. 2521 (2010),
payment of this award shall be made payable to Plaintiff’s attorney:
Alan Stuart Graf, PC, 208 Pine St., Floyd VA 24091.
       It is so ORDERED
       Dated this 18 , day of September 2020


                                                            /s/ Patricia Sullivan
                                                            United States Magistrate Judge
Prepared as to form

/s/ Alan Graf
Attorney for Plaintiff




ORDER FOR EAJA FEES-1
